UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6596


ROBERT LENEAR,

                    Petitioner - Appellant,

             v.

HANOVER COUNTY PROBATION DEPARTMENT,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00177-AJT-IDD)


Submitted: September 25, 2018                                     Decided: October 1, 2018


Before DUNCAN and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Robert Lenear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Lenear seeks to appeal the district court’s order dismissing without

prejudice his 28 U.S.C. § 2254 (2012) petition for failing to notify the court that his

mailing address had changed. See Fed. R. Civ. P. 41(b). After reviewing Lenear’s

handwritten petition, the court mailed an order to Lenear’s address on file on March 14,

2018, directing Lenear to submit a § 2254 petition and an application to proceed in forma

pauperis using standardized forms. The order also warned Lenear of the consequences of

failing to comply with the court’s order. See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th

Cir. 1989). When that order was returned as undeliverable, the district court concluded

that Lenear failed to provide notice of a change of address, failed to comply with the

March 14 order, and dismissed the action without prejudice.

       We have reviewed the record and considered Lenear’s assertion that he never

changed his address and that sometimes he did not receive mail at his institution, and

conclude that the March 14 order was returned to the district court due to circumstances

beyond Lenear’s control.      We further conclude that Lenear should be given an

opportunity to comply with the court’s order and resubmit his § 2254 petition using the

standardized form. Accordingly, we grant Lenear leave to proceed in forma pauperis,

vacate the April 24, 2018, dismissal order, and remand the action to the district court with

instructions to resend the March 14, 2018, order and the standardized forms to Lenear. *


       *
         We note that Lenear reports that his address changed while this appeal was
pending. Lenear should promptly inform the district court of his current address upon
receipt of this opinion.


                                             2
We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                        VACATED AND REMANDED




                                          3